Citation Nr: 1606276	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-06 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether the reduction of the evaluation for residuals of prostate cancer with radical prostatectomy, from 100 percent to 20 percent was proper.
 
2. Entitlement to a rating in excess of 20 percent for residuals of prostate cancer with radical prostatectomy.

3. Entitlement to an initial compensable rating for erectile dysfunction (ED) associated with residuals of prostate cancer with radical prostatectomy.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2012 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The July 2012 rating decision, in part, granted service connection for erectile dysfunction as secondary to residuals of prostate cancer with radical prostatectomy at a noncompensable evaluation, effective January 9, 2012.

The June 2013 rating decision reduced the rating of the Veteran's service-connected residuals of prostate cancer with radical prostatectomy from 100 percent to 20 percent effective September 1, 2013.

The issues on appeal were remanded by the Board in August 2015. The Board finds that the AOJ has complied.

In a November 2015 rating decision, the Veteran's service-connected residuals of prostate cancer with radical prostatectomy was increased from 20 percent to 100 percent effective January 15, 2014.


FINDINGS OF FACT

 1. In June 2013, the RO reduced the disability evaluation for the Veteran's service-connected residuals of prostate cancer with radical prostatectomy from 100 percent to 20 percent, effective September 1, 2013. 
 
2. The evidence at the time of the June 2013 rating decision did not objectively demonstrate an improvement in the Veteran's residuals of prostate cancer with radical prostatectomy.

3. This decision restores the Veteran's 100 percent disability rating for residuals of prostate cancer with radical prostatectomy. As the Veteran is currently in receipt of 100 percent rating for the residuals of prostate cancer with radical prostatectomy, the issue for an increased rating in excess of 20 percent is moot.

4. The Veteran's erectile dysfunction is not manifested by penile deformity.


CONCLUSIONS OF LAW

1. The reduction of the rating for the Veteran's service-connected residuals of prostate cancer with radical prostatectomy from 100 percent to 20 percent was improper; the criteria for a restoration of a 100 percent disability rating for residuals of prostate cancer with radical prostatectomy from September 1, 2013 have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344 (a) (b), 4.85, Diagnostic Code 7528 (2015).

2. The claim for entitlement to a rating in excess of 20 percent for residuals of prostate cancer with radical prostatectomy is moot and dismissed. 38 C.F.R. § 20.101(a).

3. The scheduler criteria for a compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115B, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in January 2012. 

VA has a duty to assist the Veteran in the development of the claims. The claims file includes medical records, and the statements of the Veteran in support of his claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

In regard to the claims for an initial increase for erectile dysfunction a VA medical examination was obtained in October 2015. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination. The report includes a clinical examination and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Reductions

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. See 38 U.S.C.A. § 1155 (West 2014). Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993). These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. 342, 350 (2000). 

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history. 38 C.F.R. § 4.1. If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes. 38 C.F.R. § 4.2. When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms. 38 C.F.R. § 4.13. Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10. 

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice. If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires. 38 C.F.R. § 3.105(e). 

The procedural requirements for reduction have been satisfied in this case. A July 2012 reduction proposal was accompanied by a notice letter, which apprised the Veteran and his representative of the Veteran's right to request a hearing and informed the Veteran that his benefits would be reduced if he failed to submit additional evidence within 60 days. No additional evidence or hearing request was submitted during the 60-day period prior to the reduction taking effect. As such, the proper procedures were followed. 

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal. The Veteran's service treatment records and VA treatment records have been associated with the claims file, and there is no indication that additional records are outstanding. 

In regard to the Veteran's evaluation for residuals of prostate cancer with radical prostatectomy, VA provided examinations in July 2012 and April 2013, which the RO used as a basis in reducing the Veteran's rating. The adequacy of these examinations will be addressed below. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met. See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b). Where a Veteran's schedular rating has been both stable and continuous for five years or more the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation. 38 C.F.R. § 3.344(a). The duration of the rating is measured from the effective date of the rating to the effective date of the reduction. Brown, 5 Vet. App. at 418. Here, the prior 100 percent disability rating for the Veteran's residuals of prostate cancer with radical prostatectomy was in effect for less than five years. Thus, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction. 38 C.F.R. § 3.344(c). Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations. In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.344(c).

In considering whether a reduction was proper, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). However, post-reduction evidence may not be used to justify an improper reduction. VA is required to establish, by a preponderance of the evidence, that a rating reduction is warranted. See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Reduction

As previously mentioned, all procedural requirements have been met; thus the only issue remaining is whether the reduction was proper based upon the evidence of record. Specifically, certain regulations "impose a clear requirement that VA rating reduction, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability." Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Id.  at 421. Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

Private medical records reflect the Veteran's prostate-specific antigen (PSA) levels as the following: 0.29 on July 29, 2013, 0.30 on September 9, 203, and 0.45 on January 15, 2014.

A July 2012 VA medical examination reflects the Veteran with PSA levels less than .01, cancer in remission with urinary incontinence, ED, and urinary frequency as a result of prostate cancer and prostectomy. The examination further reflects the Veteran with voiding that does not require absorbent material or use of an appliance voiding dysfunction and causes increase urinary frequency between 2-3 hours during the daytime and nighttime awakening to void at least 2 times a night.

While the July 2012 VA medical examination reflects the Veteran with PSA levels less than .01, the examination report does not provide the date of the testing and results.

An April 2013 VA medical examination reflects the Veteran with PSA level at 0.17.The examination notes the date of the testing as July 31, 2012. The examination further notes the Veteran with urinary incontinence, ED, and urinary frequency as a result of prostate cancer and prostectomy.

In a November 2015 VA medical addendum opinion, the clinician explained that most clinicians would feel the presence of PSA indicates the presence/reoccurrence of prostate cancer. The clinician further noted that there should be no PSA present if the cancer is in remission.

Pursuant to VA's Schedule for Rating Disabilities, the RO initially ascertained the severity of the Veteran's prostate cancer by application of the criteria set forth in Diagnostic Code 7528. 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2015). Under that diagnostic code, prostate cancer and other malignant neoplasms of the genitourinary system are initially rated as totally disabling. However, each such cancerous disorder is subject to a VA examination six months after the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure. 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (2015). Thereafter, based upon that or any subsequent examination, the disability rating is open to revision in accordance with the criteria set forth in 38 C.F.R. § 3.105(e). If there is no local reoccurrence or metastasis, the service-connected genitourinary disease is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b, Diagnostic Code 7528.

Based on the above, the evidence at the time of the September 2013 reduction reflects that the Veteran did have the presence/reoccurrence of prostate cancer. As such, the Board finds that the September 2013 reduction to be improper.

The claim for entitlement to a rating in excess of 20 percent for residuals of prostate cancer with radical prostatectomy is no longer at issue. As this Board decision restores the Veteran's 100 percent rating and the Veteran is currently in receipt of a 100 percent rating for the residuals of prostate cancer with radical prostatectomy, the issue now becomes moot.

Erectile Dysfunction

The Veteran avers that his service-connected erectile dysfunction is entitled to an initial compensable rating.

The Veteran's erectile dysfunction is rated noncompensable under Diagnostic Code 7522. Under this code section, penis deformity with loss of erectile power is assigned a 20 percent disabling rating. In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

The Veteran underwent a VA medical examination for his erectile dysfunction disability in April 2013. The examiner indicated that the Veteran had loss of erectile power. However, the examiner also noted that the Veteran's penis was not examined per the Veteran's request. As a result, the June 2013 rating decision assigned a noncompensable rating for erectile dysfunction based on a lack of deformity of the penis.

In a February 2014 correspondence, the Veteran indicated that the VA examiner and nurses failed to examine the deformities associated with his penis which included discoloration, shrunken size and abnormal curvature. The Veteran reported that the examiner did not/would not perform an examination.

In August 2015 the Board remanded the claim for another examination. The Veteran was provided another examination in October 2015. Upon physical examination, the Veteran's penis and testes were normal.

While the April 2013 VA medical examination reflects the Veteran with loss of erectile power, the October 2015 examination does not reflect any deformities. Based on the objective medical evidence, the Board finds that a compensable rating for the Veteran erectile dysfunction is not warranted.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's residuals of prostate cancer with radical prostatectomy and erectile dysfunction are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's symptomatology associated with his disabilities.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled. Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990). Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot. VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114. See Buie v. Shinseki, 24 Vet. App. 242, 250   (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent. See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)  ); See also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

Here, the Veteran is in receipt of a disability rating of 100 percent for his service-connected symptoms associated with his residuals of prostate cancer with radical prostatectomy as well as SMC. Therefore, the issue of entitlement to TDIU is moot.


ORDER

A 100 percent disability evaluation for the Veteran's residuals of prostate cancer with radical prostatectomy is restored, effective September 1, 2013, the date of the reduction.

The claim for entitlement to a rating in excess of 20 percent for residuals of prostate cancer with radical prostatectomy has been rendered moot and dismissed.

Entitlement to an initial compensable rating for erectile dysfunction associated with residuals of prostate cancer with radical prostatectomy.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


